Citation Nr: 1603937	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for claimed stroke.

2.  Entitlement to service connection for right eye ptosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2007 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran had a hearing before an Acting Veterans Law Judge (AVLJ) in March
2010.  The Board remanded the issues currently on appeal in September 2010, and also remanded the issue of service connection for posttraumatic stress disorder (PTSD) on the basis that the Veteran had filed a notice of disagreement to a rating decision on that issue, but the RO had not issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the record reflects that the required statement of the case was issued within several days of the Board decision.  The Veteran did not perfect an appeal of the claim for PTSD; thus, it is not before the Board.

Following the September 2010 Board Remand, the AVLJ conducting the hearing retired.  The Veteran was offered an opportunity for another hearing, which he accepted in May 2013.  The Board again remanded the claim in May 2013 to afford him the requested hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claims again because the requested hearing still has not been provided.  Following the May 2013 Board remand, the RO contacted the Veteran in November 2015, asking him if he would be available for a hearing at the RO before a Board Veterans Law Judge in July 2016.  Although it does not appear that the Veteran responded, the Board notes that he had already indicated his desire to attend a Board hearing.  He has not withdrawn his May 2013 request for a Board hearing.  In light of Stegall v. West, 11 Vet. App. 268 (1998), the Board must again remand the claims to provide the Veteran with the requested travel Board hearing.  As of the date of this remand directive, the Veteran's name is not listed on the hearing docket.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his local RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

